31

IN THE,UNITED STATES DISTRICT COURT U""ed St.a*e,$ C°U"S
Southern Dlstrlct of Texas

FoR THE soUTHERN DlsTRlcT oF TEXAS' F 1 L E D
HoUsToN DrvlsloN
MAR 1 4 2019

David J. Bradley, C|erk of Court

PACIFIC GULF SHIPPING CO.,
Plaintiff,
Vs. Civ. Act. NO. 4119-cv-727

ADAMASTOS SHIPPING & TRADING
S.A., et al.,

Admiralty

OOOCO'J<U>W>WOOO'?W>CO>¢OO¢O'>

Defendants.

JOINDER OF BLUE WALL SHIPPING LIMITED TO FEARLESS SHIPPING’S
RESPONSE TO PAClFIC’S MOTION FOR RECONSIDERATION

Defendant Blue Wall Shipping Limited (“Blue Wall”), subject to its restricted appearance
under Rule E(S) of the Supplemental Rules of Certain Admiralty and Maritirne Claims of the
Federal Rules of Civil Procedure (“Supplemental Adrniraltv Rules”) hereby joins in all parts of
the Defendant Fearless Shipping & 'l`rading S.A.’s (“Fearless Ship_ping”) Response to Paciflc’s
Motion for Reconsideration.

For the reasons set forth in Fearless Shipping and Blue Wall’s prior submissions, as stated
at last Week’s oral argument, and for the reasons set forth in Fearless Shipping’s response filed
today, Blue Wall respectfully requests that this Honorable Court vacate the attachment of the M/V
FEARLESS and dismiss Paciflc’s Complaint.

Dated:March 14, 2019
Respectfully submitted,

Todd G. Crawfo;V
Texas State Bar 0 05041050
Federal I.D. NO. 15799
tcrawford@lawla.com

 

l

LUGENBUHL, WHEATON, PECK,
RANKIN & HUBBARD

801 Travis Street, Suite 1800
Houston, Texas 77002

Telephone: (713) 222-1990
Facsimile: (713) 222-1996

And

David B. Sharpe (Pro Hac Vice Pending)
dsharpe@lawla. corn

LUGENBUHL, WHEATON, PECK,
RANKIN & HUBBARD

601 Poydras Street, Suite 2775

New Orleans, LA 70130

Telephone: (504) 568-1990

Facsimile: (504) 310-9195

And

Bruce G. Paulsen (Pro Hac Vice Pendz`ng)
paulsen@sewkis.com

Brian P. Maloney (Pro Hac Vice Pending)
maloney@sewkis.corn

Shrey Sharma (Pro Hac Vice Pena'ing)
sharma@sewkis.com

SEWARD-& KISSEL LLP

One Battery Park Plaza

NeW York, NY 10004

Telephone: `(212) 574-1200

Facsimile: (212) 480-8421

Attorneysfor Defendant Blue Wall Shippz'ng Lta’.

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing instrument Was
served upon all counsel of record pursuant to Rule 5 of the Federal Rules of Civil Procedure on

this 14th day of March, 2019. M /%

Todd Crawford y ,/

